Citation Nr: 1115766	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for bilateral hearing loss currently evaluated as 50 percent prior to February 1, 2009 and 10 percent since February 1, 2009, to include the propriety of a reduction of the disability rating from 50 percent disabling to 10 percent disabling effective February 1, 2009.

2.  Entitlement to service connection for a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1972. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from September 2005 (feet) and November 2008 (reduction) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before a Decision Review Officer (DRO) in June 2008, regarding his propriety of the reduction claim.  He testified, as to his increased hearing loss claim and service connection claim for a bilateral foot disorder, before the undersigned Veterans Law Judge in September 2009.  Transcripts of the hearings are of record.  

Most recently, in November 2009, the Board remanded the issues on appeal, as well as a service connection claim for posttraumatic stress disorder (PTSD).  In February 2011, the Appeals Management Center in Washington, DC granted service connection for depression (50 percent from August 9, 2005).  Because he has not appealed the rating or effective date assigned to this disability, no claim regarding this disorder is in appellate status at this time.  Moreover, although the Veteran was not specifically service-connected for PTSD, primarily based on a December 2010 VA examiner's determination that the Veteran  did not meet the DSM-IV criteria for a diagnosis of PTSD, as all psychiatric disabilities are rated under the same diagnostic code, the determination as to whether the Veteran's questionable PTSD is related to service is essentially moot.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  Therefore, the Board finds that this issue is no longer on appeal.  Moreover, the Board finds that the additional requested development set forth in the November 2009 BVA Remand has been completed.  

The Board notes that the Veteran raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected hearing loss during the pendency of the appeal.  The RO considered and subsequently denied his claim in a March 2008 rating decision.  However, as the Veteran has not expressed disagreement with this decision, no claim regarding TDIU is in appellate status at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Propriety of the Reduction and Increased Ratings-  The Board observes that the Veteran has submitted an April 2008 private audiological treatment record in support of his claim.  In his report, the private practitioner assigned speech recognition thresholds.  It is not clear from this report whether the Maryland CNC word list was used in this examination.  Pursuant to 38 C.F.R. § 4.85(a) an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Similarly, a private audiological testing from May 2008 shows a decrease (worsening) of puretone thresholds, and that speech discrimination could not be tested because of the Veteran only had a few spondees.  It is again unclear as to whether the Maryland CNC word list was used.  The examiner also noted that the Veteran tested for a positive Stenger without providing any additional findings/rationale.   As such, further clarification is needed as to these VA audiological reports.  See Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011).  

Although results from September 2007 and January 2008 VA examinations, in addition to a September 2008 VA treatment record indicate that there has been an improvement in the Veteran's bilateral hearing loss since a July 2006 QTC examination; results found on the April private treatment record indicate that the Veteran's bilateral hearing loss potentially remains at a 50 percent disability rating level.  The reliability of the May 2008 private testing is questionable, however.  First, as noted, it is unclear whether the Maryland CNC test was used during these specific tests. Second, the clinical significance, if any, of a positive speech Stenger has not been explained.  As this information is pertinent to his claim, clarification is required.

Bilateral Foot Disorder-  The Board notes that the Veteran's service treatment records have been determined to be unavailable.  In a January 2011 Formal Finding, the RO determined that all efforts to obtain the needed information have been exhausted and further attempts would be futile.  Based on these facts, they determined that the Veteran's service treatment records are not available other than copies which were associated with a temporary file that is already combined the claims file.  The few service treatment records found in the file do not reflect treatment for a foot disorder. 

The Veteran has indicated that he has suffered from a bilateral foot disorder since service.  See June 2006 notice of disagreement.  The Veteran stated that he suffers from bilateral foot problems including an infection which consists of a severe itching, pealing, scaling, flaking and open sores that began during basic training and has worsened since he separated from service.  See Id.  The Veteran indicated in an April 2008 statement, that he was given foot powders and cream while in service for his foot disorder.  He indicated that he was given special permission to wear low quarters and tennis shoes with white socks.  At his September 2009 BVA hearing, he testified that his boots would blister the side of his big toe and his heal.  He indicated that they let him wear tennis shoes or a regular shoe and that in Vietnam he mostly wore dress shoes.  See BVA Hearing Transcript (T.) at 11.  He stated that after awhile he did not have to march anymore and instead was allowed to drive everywhere.  See T. at 10-11.  VA and private treatment records confirm treatment for tinea pedis and mild statis dermatitis of his feet.  

The Courts have recently held that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the Board finds the Veteran's testimony represents competent and credible evidence of experiencing foot problems in service.  He is also competent to state that he experienced similar problems since service. 

The Board has considered a July 2006 private treating practitioner's statement that the Veteran has "hallux abductovalgus, bunions, possible fungus between fourth and fifth toes bilaterally, and possible bone spurs secondary to wearing boots in Vietnam as the military has today."  However, the rationale for this opinion is not really clear.  In Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  The probative value of the July 2006 opinion is therefore limited.  However, given the greater latitude that VA must now provide to the Veteran's report of symptomatology in service and post-service, the Board finds the above treating practitioner's statement is an "indication" that his current bilateral foot disorders may be associated with service, and that a VA examination is required to determine whether this disorder is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate releases, contact the Otologic Medical Clinic in Oklahoma City, Oklahoma, to determine if the Maryland CNC word list was used during audiological testing completed on the Veteran in April and May 2008.  The examiner should also be asked to explain the clinical significance, if any, of having a positive speech Stenger.

2.  If a response is not obtained pursuant to paragraph 1 of this Remand, a VA audiological opinion by a state-licensed audiologist should be obtained.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The VA examiner should determine whether the April and May 2008 private examinations reflect speech recognition scores based on the Maryland CNC word list.  The examiner should also be asked to explain the clinical significance, if any, of having a positive speech Stenger.  The examiner is asked to reconcile the findings of these examinations with those made in the September 2007 VA examination, January 2008 VA examination, September 2008 VA treatment record, and June 2010 VA examination, i.e., if there is a disparity in the results explain why.  Further, if the examiner is unable to interpret the April and May 2008 private examination reports, the examiner should provide a supporting rationale.

3.  The RO/AMC shall schedule the Veteran for a VA examination to evaluate the relationship between his bilateral foot disorder and active duty service.  The claims file must be reviewed in conjunction with the examination.  All tests deemed necessary by the examiner must be undertaken.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that any current bilateral foot disorder had its onset during the Veteran's active service or is otherwise causally related to his service, to include wearing boots and/or marching.  

The examiner should discuss the Veteran's credible in-service foot problems, the Veteran's assertions that he has suffered from a bilateral foot disorder, and the July 2006 private practitioner's opinion. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. 

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


